DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group (II), claims 7-8, in the reply filed on 1/5/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-7 directed to invention non-elected without traverse.  Accordingly, claims 1-6 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Attorney Jean C, Edwards, on 2/9/22.
The application has been amended as follows: 
Claims 1-6 are cancelled.
Allowable Subject Matter
Claims 7-8 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, in each of the plurality of sheet areas, the conductive pattern has a conductive one end portion, a conductive other end portion, and a conductive intermediate portion; the plurality of conductive intermediate portions are disposed adjacent to each other at spaced intervals in a third direction perpendicular to the second direction; the plurality of conductive intermediate portions include a fifth end edge located in a first directional one end edge of the sheet area and a sixth end edge located in a first directional other end edge of the sheet area; and the fifth end edge of one conductive intermediate portion in one sheet area coincides with the sixth end edge of the other conductive intermediate portion adjacent to one conductive intermediate portion in the third direction in the other sheet area adjacent to one sheet area in the first direction.  None of the reference art of record discloses or renders obvious such a combination.
Examiner remarks: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847